Exhibit 10.1

 

1. Iroquois Master Fund Ltd; Saffron Capital Int’l Fund Ltd.; RAQ, LLC; Omicron
Master Trust and Endeavor Asset Management, L.P. executed the Securities
Purchase Agreement in the form that follows.

 

2. Knott Partners, L.P.; Matterhorn Offshore Fund Ltd.; Common Fund Hedged
Equity Company; Shoshone Partners, L.P.; Anno, L.P.; Good Steward Trading
Company and Perceptive Life Sciences Master Fund, Ltd. executed the Securities
Purchase Agreement in substantially the form that follows, except that Exhibit B
(Form of Warrant) included the following additional paragraph 1(e):

 

(e) Limitation on Exercise. Notwithstanding anything to the contrary contained
herein, the number of shares of Common Stock that may be acquired by the Holder
upon any exercise of this Warrant (or otherwise in respect hereof) shall be
limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its Affiliates and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 9.9% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. This
provision shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a
reclassification, reorganization, merger or similar transaction as contemplated
in Section 2 of this Warrant. This restriction may not be waived.

 

3. LBI Group, Inc. and SF Capital Partners Ltd. executed the Securities Purchase
Agreement in substantially the form that follows, except that Exhibit B (Form of
Warrant) included the following additional paragraph 1(e):

 

(e) Limitation on Exercise.

 

(i) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates (as defined in Rule 144 of the Securities Act) and any other persons
whose beneficial ownership of Common Stock would be aggregated with the Holder’s
for purposes of Section 13(d) of the Exchange Act, does not exceed 4.9% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise). For such
purposes, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder. This provision



--------------------------------------------------------------------------------

shall not restrict the number of shares of Common Stock which a Holder may
receive or beneficially own in order to determine the amount of securities or
other consideration that such Holder may receive in the event of a
reclassification, reorganization, merger or similar transaction as contemplated
in Section 2 of this Warrant. By written notice to the Company, the Holder may
waive the provisions of this Section 1(e)(i) as to itself but any such waiver
will not be effective until the 61st day after delivery thereof and such waiver
shall have no effect on any other holder of Warrants.

 

(ii) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed 9.9% of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such exercise). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. This provision shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a reclassification, reorganization, merger or
similar transaction as contemplated in Section 2 of this Warrant. This
restriction may not be waived.



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement, dated on and as of the date set forth on the
signature page hereto (this “Agreement”), is made between Transgenomic, Inc., a
Delaware corporation (the ”Company”), the undersigned purchaser(s) (each a
“Purchaser” and collectively, the ”Purchasers”) and each assignee of a Purchaser
who becomes a party hereto.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Regulation D promulgated thereunder, the Company desires
to offer, issue and sell to the Purchasers (the “Offering”), and the Purchasers,
severally and not jointly, desire to purchase from the Company, shares (the
“Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), and five-year warrants to purchase shares of Common Stock
(the ”Warrants”). The Shares and the Warrants are collectively referred to
herein as the ”Securities.”

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and each of
the Purchasers agree as follows:

 

A. Subscription and Closing

 

(1) Subject to the conditions to closing set forth herein, each Purchaser hereby
irrevocably subscribes for and agrees to purchase Securities consisting of:
(i) the number of Shares set forth on the signature page of such Purchaser
hereto, and (ii) a Warrant to purchase one (1) share of Common Stock for every
two and one-half (2.5) Shares purchased hereunder. The total amount of
Securities to be issued pursuant to the Offering shall not exceed 15,000,000
Shares and Warrants to purchase 6,000,000 shares of Common Stock. This Agreement
will not be binding on either the Purchaser or the Company until the Company has
executed Agreements for the purchase and sale of not less than 12,871,287 Shares
and Warrants to purchase 5,148,515 shares of Common Stock (the “Minimum
Offering”).

 

(2) The purchase price for the Securities acquired pursuant to this Agreement
shall be $1.01 per Share (the ”Purchase Price”). The aggregate Purchase Price
applicable to the Securities subscribed for by each Purchaser is set forth on
the signature page of such Purchaser and shall be referred to as such
Purchaser’s “Subscription Amount.”

 

(3) As soon as possible, but not later than 45 days after the execution of this
Agreement by the Company, the Company shall hold a closing of the Offering
(the ”Closing”) at which each Purchaser shall deliver its entire Subscription
Amount, by wire transfer to an account established by the Company in accordance
with the wire transfer instructions set forth on Schedule B, against delivery by
the Company to each Purchaser of (i) stock certificates representing the Shares
purchased under this Agreement; (ii) a Warrant to purchase such number of shares
of Common Stock calculated based on the number of Shares issued at Closing in
accordance with Paragraph (1) above, In addition, at Closing, the Company will
deliver to the Purchasers and to Oppenheimer & Co. Inc., the placement agent for
the Offering (the ”Placement



--------------------------------------------------------------------------------

Agent”), (i) a certificate, executed by the Company’s Chief Executive Officer,
stating that the representations and warranties made by the Company in Section C
of this Agreement were true and correct in all material respects when made and
are true and correct in all material respects on the date of the Closing as
though made on and as of the Closing date (provided, however, that
representations and warranties that speak as of a specific date shall continue
to be true and correct as of the Closing with respect to such date); and
(ii) cause to be delivered to the Placement Agent and the Purchasers an opinion
of Kutak Rock LLP, counsel to the Company, substantially in the form of Exhibit
A hereto and reasonably acceptable to counsel for the Placement Agent.

 

(4) The obligation of the Purchasers to purchase Securities at the Closing is
subject to the following conditions:

 

(a) the Company’s Certificate of Incorporation has been amended in order to
increase the number of authorized shares of capital stock of the Company to an
amount sufficient to allow the Company to legally issue all Securities to be
issued at the Closing and upon exercise of the Warrants;

 

(b) all necessary approvals for the sale of such additional Shares and Warrants
are granted by the Company’s stockholders;

 

(c) the Company has repaid all outstanding convertible indebtedness owed by it
to Laurus Master Funds, Ltd. (“Laurus”) no later than simultaneously with the
Closing

 

(d) Purchasers subscribing for Securities representing at least the Minimum
Offering have simultaneously purchased Securities at the Closing; and

 

(e) since the date hereof, there has been no material adverse change in the
business, properties, prospects, financial condition or results of operations of
the Company or any occurrence, circumstance or combination thereof that
reasonably would be likely to result in such a material adverse change.

 

The Company agrees that the Closing will take place not more than one business
day following the satisfaction of the foregoing conditions.

 

B. Representations and Warranties of the Purchaser

 

Each of the Purchasers, severally and not jointly, hereby represents and
warrants to the Company and the Placement Agent, and agrees with the Company as
follows:

 

(1) The Purchaser has carefully read this Agreement and the Schedules and
Exhibits hereto, including the form of Warrant attached as Exhibit B
(collectively the “Offering Documents”) and is familiar with and understands the
terms of the Offering. The Purchaser recognizes that an investment in the
Securities involves substantial risks, including the possible loss of the entire
amount of such investment. and fully understands all of the risks related to the
purchase of the Securities. The Purchaser acknowledges that the Company is a
reporting company under the Securities Exchange Act of 1934 (the “Exchange
Act”), as amended, and that important information regarding the business,
properties, prospects, financial condition and



--------------------------------------------------------------------------------

results of operations of the Company are set forth in the reports filed by the
Company with the Securities and Exchange Commission under the Exchange Act,
specifically, the Company’s audited annual financial statements included in the
Company’s annual report on Form 10-K for the fiscal year ended December 31,
2004, as amended (the “2004 Form 10-K”), unaudited interim financial statements
included in the Company’s quarterly reports on Form 10-Q for the quarters ended
after December 31, 2004, and Managements Discussion and Analysis of Financial
Condition and Results of Operations” contained therein. The Purchaser has
carefully considered the suitability of an investment in the Securities for the
Purchaser’s particular tax and financial situation and has determined that the
Securities being subscribed for by the Purchaser are a suitable investment for
the Purchaser.

 

(2) The Purchaser acknowledges that (i) the Purchaser has had the opportunity to
request copies of any documents, records, and books pertaining to this
investment and (ii) any such documents, records and books that the Purchaser
requested has been made available for inspection by the Purchaser, the
Purchaser’s attorney, accountant or advisor(s).

 

(3) The Purchaser and the Purchaser’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from representatives of the
Company or persons acting on behalf of the Company concerning the Offering and
all such questions have been answered to the full satisfaction of the Purchaser.

 

(4) The Purchaser is not subscribing for Securities as a result of or subsequent
to any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar, meeting or conference whose attendees have been
invited by any general solicitation or general advertising.

 

(5) If the Purchaser is a natural person, the Purchaser has reached the age of
majority in the state in which the Purchaser resides. Each Purchaser has
adequate means of providing for the Purchaser’s current financial needs and
contingencies, is able to bear the substantial economic risks of an investment
in the Securities for an indefinite period of time, has no need for liquidity in
such investment and can afford a complete loss of such investment.

 

(6) The Purchaser has sufficient knowledge and experience in financial, tax and
business matters to enable the Purchaser to utilize the information made
available to the Purchaser in connection with the Offering, to evaluate the
merits and risks of an investment in the Securities and to make an informed
investment decision with respect to an investment in the Securities on the terms
described in the Offering Documents.

 

(7) The Purchaser will not sell or otherwise transfer the Securities without
registration under the Securities Act and applicable state securities laws or an
applicable exemption therefrom. The Purchaser acknowledges that neither the
offer nor sale of the Securities has been registered under the Securities Act or
under the securities laws of any state. The Purchaser represents and warrants
that the Purchaser is acquiring the Securities for the Purchaser’s own account,
for investment and not with a view toward resale or distribution within the
meaning of the Securities Act. The Purchaser has not offered or sold the
Securities being acquired nor does the Purchaser have any present intention of
selling, distributing or otherwise disposing of such Securities either currently
or after the passage of a fixed or determinable



--------------------------------------------------------------------------------

period of time or upon the occurrence or non-occurrence of any predetermined
event or circumstances in violation of the Securities Act. The Purchaser is
aware that (i) the Securities are not currently eligible for sale in reliance
upon Rule 144 promulgated under the Securities Act and (ii) the Company has no
obligation to register the Securities subscribed for hereunder, except as
provided in Section E hereof. By making these representations herein, Purchaser
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.

 

(8) The Purchaser acknowledges that the certificates representing the Shares,
the Warrants and, upon the exercise of the Warrants, the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”), will be stamped
or otherwise imprinted with a legend substantially in the following form:

 

The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may be offered, sold, transferred, pledged or otherwise
disposed of except pursuant to an effective registration under such act or an
exemption from registration, which, in the opinion of counsel reasonably
satisfactory to this corporation, is available.

 

Certificates evidencing the Shares and the Warrant Shares shall not be required
to contain such legend or any other legend (i) following any sale of such Shares
or Warrant Shares pursuant to Rule 144, or (ii) if such Shares or Warrant Shares
are eligible for sale under Rule 144(k) or the Registration Statement (as
hereafter defined) has been declared effective in compliance with the
obligations set forth in Section E, below, or (iii) such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Securities and
Exchange Commission), in each such case (i) through (iii) to the extent
reasonably determined by the Company’s legal counsel. At such time and to the
extent a legend is no longer required for the Shares or Warrant Shares, the
Company will use its best efforts to no later than five (5) trading days
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a legended certificate representing such Shares or Warrant Shares
(together with such accompanying documentation or representations as reasonably
required by counsel to the Company), deliver or cause to be delivered a
certificate representing such Shares or Warrant Shares that is free from the
foregoing legend.

 

(9) If this Agreement is executed and delivered on behalf of a partnership,
corporation, trust, estate or other entity: (i) such partnership, corporation,
trust, estate or other entity has the full legal right and power and all
authority and approval required (a) to execute and deliver this Agreement and
all other instruments executed and delivered by or on behalf of such
partnership, corporation, trust, estate or other entity in connection with the
purchase of its Securities, and (b) to purchase and hold such Securities;
(ii) the signature of the party signing on behalf of such partnership,
corporation, trust, estate or other entity is binding upon such partnership,
corporation, trust, estate or other entity; and (iii) such partnership,
corporation, trust or other entity has not been formed for the specific purpose
of acquiring such Securities, unless each beneficial owner of such entity is
qualified as an accredited investor within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act and has submitted information
to the Company substantiating such individual qualification.



--------------------------------------------------------------------------------

(10) If the Purchaser is a retirement plan or is investing on behalf of a
retirement plan, the Purchaser acknowledges that an investment in the Securities
poses additional risks, including the inability to use losses generated by an
investment in the Securities to offset taxable income.

 

(11) The information contained in the purchaser questionnaire in the form of
Exhibit C attached hereto (the “Purchaser Questionnaire”) delivered by the
Purchaser in connection with this Agreement is complete and accurate in all
respects, and the Purchaser is an “accredited investor” as defined in Rule 501
of Regulation D under the Securities Act on the basis indicated therein. The
Purchaser shall indemnify and hold harmless the Company and each officer,
director or control person, who is or may be a party or is or may be threatened
to be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of or arising from any actual or alleged misrepresentation or misstatement of
facts or omission to represent or state facts made or alleged to have been made
by the Purchaser to the Company or omitted or alleged to have been omitted by
the Purchaser, concerning the Purchaser or the Purchaser’s authority to invest
or financial position in connection with the Offering, including, without
limitation, any such misrepresentation, misstatement or omission contained in
the Agreement or any other document submitted by the Purchaser, against losses,
liabilities and expenses for which the Company or any officer, director or
control person has not otherwise been reimbursed (including attorney’s fees,
judgments, fines and amounts paid in settlement) actually and reasonably
incurred by the Company or such officer, director or control person in
connection with such action, suit or proceeding. For the avoidance of doubt,
such indemnification shall be the several, and not joint, obligation of each
Purchaser with respect to its own action or inaction as provided above.

 

(12) The information contained in the selling stockholder questionnaire in the
form of Exhibit D attached hereto (the “Selling Stockholder Questionnaire”)
delivered by the Purchaser in connection with this Agreement is complete and
accurate in all respects.

 

(13) The Purchaser acknowledges that a substantial portion of the net proceeds
of the Offering will be used by the Company to repay indebtedness owed by the
Company to Laurus, including fees and prepayment penalties in connection
therewith and that the Company will have broad discretion with respect to when
and how it uses the remaining net proceeds of the Offering.

 

(14) The Purchaser acknowledges that the Company will have the authority to
issue shares of its Common Stock in excess of those being issued in connection
with the Offering, and that the Company may issue additional shares of its
Common Stock from time to time. The issuance of additional shares of Common
Stock may cause dilution of the existing shares of the Company’s Common Stock
and a decrease in the market price of such existing shares.



--------------------------------------------------------------------------------

C. Representations, Warranties and Covenants of the Company

 

The Company hereby represents, warrants and covenants to the Purchaser and the
Placement Agent that the statements set forth below in this Section C are
correct and complete in all material respects, except to the extent qualified in
the Disclosure Schedule attached as Schedule A. ALL PURCHASERS ARE ENCOURAGED TO
CAREFULLY READ AND REVIEW THE DISCLOSURE SCHEDULE PRIOR TO EXECUTING THIS
AGREEMENT. All representations and warranties shall survive the Closing and the
purchase and sale of the Securities.

 

(1) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to conduct its
business as currently conducted. The Company is duly qualified to do business as
a foreign corporation and is in good standing in all jurisdictions in which the
character of the property owned or leased or the nature of the business
transacted by it makes qualification necessary, except where the failure to be
so qualified would not have a material adverse effect on the business,
properties, prospects, financial condition or results of operations of the
Company (a “Material Adverse Effect”).

 

(2) Capitalization.

 

(a) The authorized capital stock of the Company currently consists of 75,000,000
shares of stock of all classes. The authorized capital stock is divided into
60,000,000 shares of Common Stock, $0.01 par value per share, and 15,000,000
shares of Preferred Stock, $0.01 par value per share (the “Preferred Stock”). On
September 15, 2005, the Company’s Board of Directors adopted a resolution to
amend the Company’s Certificate of Incorporation to increase the authorized
number shares of Common Stock to 100,000,000.

 

(b) As of the date hereof, there were 34,246,336 shares of Common Stock issued
and outstanding and no shares of Preferred Stock issued and outstanding. As of
the date hereof, the Company had reserved (i) 6,246,231 shares of Common Stock
for issuance to employees, directors and consultants pursuant to the Company’s
Fourth Amended and Restated 1997 Stock Option Plan (the “SOP”)(of which
5,543,681 shares of Common Stock are subject to outstanding, unexercised options
as of such date), (ii) 243,717 shares of Common Stock for issuance to employees
pursuant to the Company’s Employee Stock Purchase Plan and (iii) 1,159,421
shares of Common Stock for issuance pursuant to outstanding warrants to purchase
Common Stock. Of the warrants described in clause (iii) of the prior sentence,
1,075,000 are warrants held by Laurus which allow Laurus to purchase shares of
Common Stock at prices ranging from $1.25 to $3.11 per share. Such warrants
contain a weighted average antidilution provision that takes effect in the event
that the Company sells shares of Common Stock at a price below the exercise
prices of the Laurus warrants. If the entire 15,000,000 Shares are sold in the
Offering at a price of $1.01 per share, the exercise prices of the Laurus
warrants would be adjusted to a range of $1.18 to $2.58 per share. In addition,
the Company is required to reserve a sufficient number of authorized shares of
Common Stock to allow for the conversion of the total amount of principal,
accrued interest and fees owed by the Company to Laurus pursuant to that certain
Security Agreement, dated December 3, 2003, and the Secured Revolving Note and
Secured Convertible Minimum Borrowing Notes issued by the Company Laurus to
evidence



--------------------------------------------------------------------------------

borrowing thereunder (the “Revolving Loan”) and that certain Secured Convertible
Term Note, dated February 19, 2004, between the Company and Laurus (the ”Term
Loan”). Under the Revolving Loan and Term Loan, Laurus, at its option, may
convert all or a portion of the Company’s indebtedness into Common Stock at a
conversion price which is currently $1.00 per share, subject to certain
antidilution provisions. As of the date hereof, the outstanding principal amount
of the Revolving Loan was $6,565,409 and the outstanding principal amount of the
Term Loan was $1,675,000. Laurus has entered into a written agreement with the
Company under which Laurus has agreed that it will not convert more than
$1,000,000 of this indebtedness into Common Stock.

 

(c) Other than the Warrants and the Placement Agent Warrants to be issued in
connection with the transaction contemplated by this Agreement, there are no
other options, warrants, calls, rights, commitments or agreements of any
character to which the Company is a party or otherwise obligated to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such option, warrant,
call, right, commitment or agreement. Between the date hereof and the Closing
Date, the Company will not issue any shares of capital stock, other than
pursuant to such outstanding options, warrants and conversion rights described
in (b) above, and will not issue or grant other options (other than pursuant to
the SOP), warrants, calls, rights, commitments or agreements of any character to
do so.

 

(3) Issuance; Reservation of Shares. Upon approval by the stockholders of the
Company of an amendment of the Certificate of Incorporation to increase the
number of authorized shares of Common Stock to 100,000,000, and the filing of
such amendment with the Delaware Secretary of State, the issuance of the Shares
hereunder will be duly and validly authorized by all necessary corporate and
stockholder action, and the Shares, when issued and paid for pursuant to this
Agreement, will be validly issued, fully paid and non-assessable shares of
Common Stock of the Company. Upon approval by the stockholders of the Company of
an amendment of the Certificate of Incorporation to increase the number of
authorized shares of Common Stock to 100,000,000, and the filing of such
amendment with the Delaware Secretary of State, the issuance of the Warrants has
been duly and validly authorized by all necessary corporate and stockholder
action, and the Warrant Shares, when issued upon the due exercise of the
Warrants, will be validly issued, fully paid and non-assessable shares of Common
Stock of the Company. The Company has reserved, and will reserve, at all times
that the Warrants or Placement Agent Warrants remain outstanding, such number of
shares of Common Stock sufficient to enable the full exercise of the Warrants
and the Placement Agent Warrants.

 

(4) Authorization; Enforceability.

 

(a) The Company has all corporate right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. Upon approval
by the stockholders of the Company of an amendment of the Certificate of
Incorporation to increase the number of authorized shares of Common Stock to
100,000,000, and the filing of such amendment with the Delaware Secretary of
State, all corporate action on the part of the Company, its directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Agreement by the Company, the authorization, sale, issuance
and delivery of



--------------------------------------------------------------------------------

the Securities contemplated herein and the performance of the Company’s
obligations hereunder will have been taken. This Agreement has been duly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms and subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy. The issuance and sale of the Securities
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any person.

 

(b) The Company has received written affirmations from stockholders who
beneficially own a majority of the shares of the Company’s Common Stock
outstanding as of the date hereof that they or their affiliates intend to vote
all shares of Common Stock owned by them (of record or beneficially) in favor of
the shareholder authorization and amendments to the Company’s Certificate of
Incorporation described in paragraph A(4) below as conditions precedent to the
Closing.

 

(5) No Conflict; Governmental and Other Consents.

 

(a) The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or governmental authority to or by which the
Company is bound, or of any provision of the Certificate of Incorporation
(assuming the amendment thereto described in Sections C(4) and (5) above) or
Bylaws of the Company, and will not conflict with, or result in a breach or
violation of, any of the terms or provisions of, or constitute (with due notice
or lapse of time or both) a default under, any lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Company is a party or by which it is bound or to which any of its properties
or assets is subject, nor result in the creation or imposition of any lien upon
any of the properties or assets of the Company except to the extent that any
such violation, conflict or breach would not be reasonably likely to have a
Material Adverse Effect. No holder of any of the securities of the Company or
any of its Subsidiaries has any rights (“demand,” “piggyback” or otherwise) to
have such securities registered by reason of the intention to file, filing or
effectiveness of the Registration Statement (as defined in Section E hereof).

 

(b) No consent, approval, authorization or other order of any governmental
authority or other third-party is required to be obtained by the Company in
connection with the authorization, execution and delivery of this Agreement or
with the authorization, issue and sale of the Securities, except (i) the
approval of the stockholders of the Company required for the amendment to the
Certificate of Incorporation described in Sections C(4) and (5) above and
(ii) such post-Closing filings as may be required to be made with the Securities
and Exchange Commission (the “SEC”), the NASDAQ Stock Market, Inc. (“Nasdaq”)
and with any state or foreign blue sky or securities regulatory authority.

 

(6) Litigation. There is no pending, or to the Company’s knowledge threatened,
legal or governmental proceedings against the Company, which, if adversely
determined, would be reasonably likely to have a Material Adverse Effect on the
Company. There is no action, suit, proceeding, inquiry or investigation before
or by any court, public board or body (including,



--------------------------------------------------------------------------------

without limitation, the SEC) pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries wherein
an unfavorable decision, ruling or finding could adversely affect the validity
or enforceability of, or the authority or ability of the Company to perform its
obligations under the Agreements.

 

(7) Accuracy of Reports. All reports required to be filed by the Company within
the two years prior to the date of this Agreement (the “SEC Reports”) under the
Exchange Act, have been filed with the SEC, complied at the time of filing in
all material respects with the requirements of their respective forms and,
except to the extent amended, updated or superseded by any subsequently filed
report, were complete and correct in all material respects as of the dates at
which the information was furnished, and contained (as of such dates) no untrue
statements of a material fact nor omitted to state any material fact necessary
in order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading.

 

(8) Financial Information. The Company’s financial statements that appear in the
SEC Reports have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”), except in the case of unaudited
statements, as permitted by Form 10-Q of the SEC, as may be indicated therein or
in the notes thereto or as amended, updated or superseded by any subsequently
filed report, applied on a consistent basis throughout the periods indicated
(except where indicated therein) and such financial statements fairly present in
all material respects the financial condition and results of operations of the
Company as of the dates and for the periods indicated therein.

 

(9) Accounting Controls. The Company and each of its subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(10) Laurus Standstill. The Company has entered into an agreement, dated
September 15, 2005, with Laurus that requires the Company to repay all of the
Laurus debt under the Revolving Loan and Term Loan as of the Closing and the
Company intends to use a portion of the proceeds of the Offering to repay its
indebtedness to Laurus. In addition to the principal balance of such
indebtedness and interest accrued thereunder, the Company shall be obligated to
pay to Laurus a fee and prepayment penalties of totaling approximately $850,000.

 

(11) Sarbanes-Oxley Act of 2002. The Company is, and will be, at all times
during the period the Company must maintain effectiveness of the Registration
Statement as provided herein, in compliance, in all material respects, with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder or implementing the provisions thereof that
are in effect and is taking reasonable steps to ensure that it will be in
compliance with other applicable provisions of the Sarbanes-Oxley Act of 2002
not currently in effect upon the effectiveness of such provisions.



--------------------------------------------------------------------------------

(12) Absence of Certain Changes. Since the date of the Company’s financial
statements in the latest of the SEC Reports, there has not occurred any
undisclosed event that has caused a Material Adverse Effect or any occurrence,
circumstance or combination thereof that reasonably would be likely to result in
such Material Adverse Effect.

 

(13) Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

 

(14) Subsidiaries. To the extent required under applicable SEC rules, Exhibit 21
to the 2004 Form 10-K sets forth each subsidiary of the Company, showing the
jurisdiction of its incorporation or organization. For the purposes of this
Agreement, “subsidiary” shall mean any company or other entity of which at least
50% of the securities or other ownership interest having ordinary voting power
for the election of directors or other persons performing similar functions are
at the time owned directly or indirectly by the Company or any of its other
subsidiaries.

 

(15) Indebtedness. The financial statements in the SEC Reports reflect, to the
extent required, as of the date thereof, all outstanding secured and unsecured
Indebtedness (as defined below) of the Company or any subsidiary, or for which
the Company or any subsidiary has commitments. For purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP. Neither the Company nor any subsidiary is in default with respect to
any Indebtedness, the result of which would be reasonably likely to have a
Material Adverse Effect on the Company’s financial condition or results of
operations.

 

(16) Certain Fees. Other than fees and warrants payable to the Placement Agent
pursuant to the Placement Agent Agreement between the Company and the Placement
Agent, no brokers’, finders’ or financial advisory fees or commissions will be
payable by the Company or any subsidiary with respect to the transactions
contemplated by this Agreement.

 

(17) Material Agreements. Except as identified in the SEC Reports, neither the
Company nor any subsidiary is a party to any written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement, a copy of
which would be required to be filed with the SEC as an exhibit to Form 10-K
(each, a “Material Agreement”). The Company and each of its subsidiaries has in
all material respects performed all the obligations required to be performed by
them to date under the foregoing agreements, have received no notice of default
by the Company or the subsidiary that is a party thereto, as the case may be,
and, to the Company’s knowledge, are not in default under any Material Agreement
now in effect, the result of which would be reasonably likely to have a Material
Adverse Effect.



--------------------------------------------------------------------------------

(18) Transactions with Affiliates. Except as set forth in the SEC Reports, there
are no loans, leases, agreements, contracts, royalty agreements, management
contracts or arrangements or other continuing transactions between (a) the
Company or any subsidiary on the one hand, and (b) on the other hand, any person
who would be covered by Item 404(a) of Regulation S-K or any company or other
entity controlled by such person.

 

(19) Taxes. The Company and each of the subsidiaries has prepared and filed all
federal, state, local, foreign and other tax returns for income, gross receipts,
sales, use and other taxes and custom duties (“Taxes”) required by law to be
filed by it, except for tax returns, the failure to file which, individually or
in the aggregate, do not and would not have a Material Adverse Effect on the
Company and its subsidiaries taken as a whole. Such filed tax returns are
complete and accurate, except for such omissions and inaccuracies which,
individually or in the aggregate, do not and would not have a Material Adverse
Effect on the Company and its subsidiaries taken as a whole. The Company and
each subsidiary has paid or made provisions for the payment of all Taxes shown
to be due on such tax returns and all additional assessments, and adequate
provisions have been and are reflected in the financial statements of the
Company and the subsidiaries for all current Taxes to which the Company or any
subsidiary is subject and which are not currently due and payable, except for
such Taxes which, if unpaid, individually or in the aggregate, do not and would
not have a Material Adverse Effect on the Company and its subsidiaries, taken as
a whole. None of the federal income tax returns of the Company or any subsidiary
for the past five years has been audited by the Internal Revenue Service. The
Company has not received written notice of any assessments, adjustments or
contingent liability (whether federal, state, local or foreign) in respect of
any Taxes pending or threatened against the Company or any subsidiary for any
period which, if unpaid, would have a Material Adverse Effect on the Company and
the subsidiaries taken as a whole.

 

(20) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which the Company and its subsidiaries are engaged. Neither the Company nor any
of its subsidiaries has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without an increase in cost significantly greater than general
increases in cost experienced for similar companies in similar industries with
respect to similar coverage.

 

(21) Environmental Matters. Except as disclosed in the SEC Reports, all real
property owned, leased or otherwise operated by the Company and its subsidiaries
is free of contamination from any substance, waste or material currently
identified to be toxic or hazardous pursuant to, within the definition of a
substance which is toxic or hazardous under, or which may result in liability
under, any Environmental Law (as defined below), including, without limitation,
any asbestos, polychlorinated biphenyls, radioactive substance, methane,
volatile hydrocarbons, industrial solvents, oil or petroleum or chemical liquids
or solids, liquid or gaseous products, or any other material or substance
(“Hazardous Substance”) which has caused or would reasonably be expected to
cause or constitute a threat to human health or safety, or an environmental
hazard in violation of Environmental Law or to result in any environmental
liabilities that would be reasonably likely to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has caused or suffered to occur
any release, spill, migration,



--------------------------------------------------------------------------------

leakage, discharge, disposal, uncontrolled loss, seepage, or filtration of
Hazardous Substances that would reasonably be expected to result in
environmental liabilities that would be reasonably likely to have a Material
Adverse Effect. The Company and each subsidiary has generated, treated, stored
and disposed of any Hazardous Substances in compliance with applicable
Environmental Laws, except for such non-compliances that would not be reasonably
likely to have a Material Adverse Effect. The Company and each subsidiary has
obtained, or has applied for, and is in compliance with and in good standing
under all permits required under Environmental Laws (except for such failures
that would not be reasonably likely to have a Material Adverse Effect) and
neither the Company nor any of its subsidiaries has any knowledge of any
proceedings to substantially modify or to revoke any such permit. There are no
investigations, proceedings or litigation pending or, to the Company’s
knowledge, threatened against the Company, any of its subsidiaries or any of the
Company’s or its subsidiaries’ facilities relating to Environmental Laws or
Hazardous Substances. “Environmental Laws” shall mean all federal, national,
state, regional and local laws, statutes, ordinances and regulations, in each
case as amended or supplemented from time to time, and any judicial or
administrative interpretation thereof, including orders, consent decrees or
judgments relating to the regulation and protection of human health, safety, the
environment and natural resources.

 

(22) Intellectual Property Rights and Licenses. The Company and its subsidiaries
own or have the right to use any and all information, know-how, trade secrets,
patents, copyrights, trademarks, trade names, software, formulae, methods,
processes and other intangible properties that are of a such nature and
significance to the business that the failure to own or have the right to use
such items would have a Material Adverse Effect (“Intangible Rights”). The
Company (including its subsidiaries) has not received any notice that it is in
conflict with or infringing upon the asserted intellectual property rights of
others in connection with the Intangible Rights, and, to the Company’s
knowledge, neither the use of the Intangible Rights nor the operation of the
Company’s businesses is infringing or has infringed upon any intellectual
property rights of others. All payments have been duly made that are necessary
to maintain the Intangible Rights in force. No claims have been made, and to the
Company’s knowledge, no claims are threatened, that challenge the validity or
scope of any material Intangible Right of the Company or any of its
subsidiaries. The Company and each of its subsidiaries have taken reasonable
steps to obtain and maintain in force all licenses and other permissions under
Intangible Rights of third parties necessary to conduct their businesses as
heretofore conducted by them, and now being conducted by them, and as expected
to be conducted, and neither the Company nor any of its subsidiaries is or has
been in material breach of any such license or other permission.

 

(23) Labor, Employment and Benefit Matters.

 

(a) There are no existing, or to the best of the Company’s knowledge, threatened
strikes or other labor disputes against the Company or any of its subsidiaries
that would be reasonably likely to have a Material Adverse Effect. Except as set
forth in the SEC Reports, there is no organizing activity involving employees of
the Company or any of its subsidiaries pending or, to the Company’s or its
subsidiaries’ knowledge, threatened by any labor union or group of employees.
There are no representation proceedings pending or, to the Company’s or its
subsidiaries’ knowledge, threatened with the National Labor Relations Board, and
no labor organization or group of employees of the Company or its subsidiaries
has made a pending demand for recognition.



--------------------------------------------------------------------------------

(b) Except as set forth in the SEC Reports, neither the Company nor any of its
subsidiaries is, or during the five years preceding the date of this Agreement
was, a party to any labor or collective bargaining agreement and there are no
labor or collective bargaining agreements which pertain to employees of the
Company or its subsidiaries.

 

(c) Each of the Company’s employee benefit plans is in compliance with all
applicable law, except for such noncompliance that would not be reasonably
likely to have a Material Adverse Effect.

 

(d) Neither the Company nor any of its subsidiaries has any liabilities,
contingent or otherwise, including without limitation, liabilities for retiree
health, retiree life, severance or retirement benefits, which are not fully
reflected, to the extent required by GAAP, on the Company’s balance sheet or
fully funded. The term “liabilities” used in the preceding sentence shall be
calculated in accordance with reasonable actuarial assumptions.

 

(e) None of the Company nor any of its subsidiaries (i) has terminated any
“employee pension benefit plan” as defined in Section 3(2) of ERISA (as defined
below) under circumstances that present a material risk of the Company or any of
its subsidiaries incurring any liability or obligation that would be reasonably
likely to have a Material Adverse Effect, or (ii) has incurred or expects to
incur any outstanding liability under Title IV of the Employee Retirement Income
Security Act of 1974, as amended and all rules and regulations promulgated
thereunder (“ERISA”), that would be reasonably likely to have a Material Adverse
Effect.

 

(24) Compliance with Law. The Company is in compliance in all material respects
with all applicable laws, except for such noncompliance that would not
reasonably be likely to have a Material Adverse Effect. The Company has not
received any notice of, nor does the Company have any knowledge of, any
violation (or of any investigation, inspection, audit or other proceeding by any
governmental entity involving allegations of any violation) of any applicable
law involving or related to the Company which has not been dismissed or
otherwise disposed of that would be reasonably likely to have a Material Adverse
Effect. The Company has not received notice and otherwise has no knowledge that
the Company is charged with, threatened with or under investigation with respect
to, any violation of any applicable law that would reasonably be likely to have
a Material Adverse Effect. Neither the Company nor any of its subsidiaries nor
any employee or agent of the Company or any subsidiary has made any contribution
or other payment to any official of, or candidate for, any federal, state or
foreign office in violation of any law. The Company and its directors, officers,
employees and agents have complied in all material respects with the Foreign
Corrupt Practices Act of 1977, as amended, and any related rules and
regulations.

 

(25) Ownership of Property. Except as set forth in the Company’s SEC Reports,
each of the Company and its subsidiaries has (i) good and marketable fee simple
title to its owned real property, if any, free and clear of all liens, except
for liens which do not individually or in the aggregate have a Material Adverse
Effect; (ii) a valid leasehold interest in all leased real property, and each of
such leases is valid and enforceable in accordance with its terms (subject to
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies, and to limitations of public policy) and is in full
force and effect, and (iii) good title to, or valid



--------------------------------------------------------------------------------

leasehold interests in, all of its other properties and assets free and clear of
all liens, except for liens disclosed in the SEC Reports or which otherwise do
not individually or in the aggregate have a Material Adverse Effect.

 

(26) Nasdaq Listing Requirements. The Company’s Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, is currently listed on the Nasdaq
Stock Market, Inc. National Market (the “Nasdaq National Market”) and has not
been suspended from trading. The Common Stock has traded below the minimum price
required for continued listing on the Nasdaq National Market from time to time
and the Company makes no representation that it will be able to satisfy the
requirements for continued listing and trading of its Common Stock on the Nasdaq
National Market in the future.

 

(27) No Integrated Offering. Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section B hereof, neither the
Company, nor any of its affiliates or other person acting on the Company’s
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security under circumstances that would cause
the Offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act, when integration would cause the
Offering not to be exempt from the requirements of Section 5 of the Securities
Act. The Company will not sell, offer to sell, solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the Securities
Act) that is or could be integrated with the sale of the Securities in a manner
that would require the registration of the Securities under the Securities Act.

 

(28) General Solicitation. Neither the Company nor, to its knowledge, any person
acting on behalf of the Company, has offered or sold any of the Securities by
any form of “general solicitation” within the meaning of Rule 502 under the
Securities Act. To the knowledge of the Company, no person acting on its behalf
has offered the Securities for sale other than to the Purchasers and certain
other “accredited investors” within the meaning of Rule 501 under the Securities
Act.

 

(29) No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the
Securities.

 

(29) No Registration. Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, the Purchasers in
Section B hereof, no registration of the Securities under the Securities Act is
required in connection with the offer and sale of the Securities by the Company
to the Purchasers as contemplated by this Agreement.

 

(30) Form D. The Company agrees to file one or more Forms D with respect to the
Securities on a timely basis as required under Regulation D under the Securities
Act to claim the exemption provided by Rule 506 of Regulation D and to provide a
copy thereof to the Purchasers and their counsel promptly after such filing.



--------------------------------------------------------------------------------

(31) Use of Proceeds. The Company intends to use the net proceeds of the
Offering to repay its indebtedness to Laurus and for research and development,
working capital and other general corporate purposes.

 

(32) Disclosure. The Company understands and confirms that each of the
Purchasers will rely on the foregoing representations in effecting transactions
in securities of the Company. All disclosure provided by the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby furnished by or on the behalf of the Company are true and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. To the Company’s knowledge, no material event or circumstance has
occurred or information exists with respect to the Company or any of its
subsidiaries or its or their business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.

 

D. Understandings

 

Each of the Purchasers understands, acknowledges and agrees with the Company as
follows:

 

(1) The execution of this Agreement by the Purchaser or solicitation of the
investment contemplated hereby shall create no obligation on the part of the
Company or the Placement Agent to accept any subscription or complete the
Offering. If this subscription is accepted by the Company, the Company must
countersign this Agreement by 8:30 a.m. on the business day following receipt of
this Agreement signed by the Purchaser.

 

(2) No federal or state agency or authority has made any finding or
determination as to the accuracy or adequacy of the Offering Documents or as to
the fairness of the terms of the Offering or any recommendation or endorsement
of the Securities. Any representation to the contrary is a criminal offense. In
making an investment decision, Purchasers must rely on their own examination of
the Company and the terms of the Offering, including the merits and risks
involved.

 

(3) The Offering is intended to be exempt from registration under the Securities
Act by virtue of Section 4(2) of the Securities Act and the provisions of
Regulation D thereunder, which is in part dependent upon the truth, completeness
and accuracy of the statements made by the Purchaser herein and in the Purchaser
Questionnaire.

 

(4) Notwithstanding the registration obligations provided herein, there can be
no assurance that the Purchaser will be able to sell or dispose of the
Securities.

 

(5) Notwithstanding the current listing of the Company’s Common Stock on the
Nasdaq National Market, there can be no assurance that the Company will be able
to maintain such listing or that the Company will be able to list its Common
Stock on any other market or exchange. As a result, the Company’s Common Stock
may at some time be traded on the over-the-counter bulletin board, and not on
any other market or exchange.



--------------------------------------------------------------------------------

(6) The Purchaser acknowledges that the Offering is confidential and non-public
and agrees that all information about the Offering shall be kept in confidence
by the Purchaser until the public announcement of the Offering by the Company.

 

(7) The Purchaser acknowledges that the foregoing restrictions on the
Purchaser’s use and disclosure of any such confidential, non-public information
contained in the above-described documents restricts the Purchaser from trading
in the Company’s securities to the extent such trading is on the basis of
material, non-public information of which the Purchaser is aware. Except for the
terms of the transaction documents and the fact that the Company is considering
consummating the transactions contemplated therein, the Purchaser acknowledges
and the Company confirms that neither the Company nor, to its knowledge, any
other person acting on the Company’s behalf, has provided any of the Purchasers
or their agents or counsel with any information that constitutes material,
non-public information.

 

(8) The Purchaser agrees that beginning on the date which the Purchaser first
learned of the Offering until the Offering is publicly announced by the Company
(which the Company will make by filing a Current Report on Form 8-K and/or
issuance of a press release not later than 8:30 a.m. Eastern Time on the
business day after this Agreement is executed by the Company), the Purchaser
will not enter into any Short Sales. For purposes of the foregoing sentence, a
“Short Sale” by a Purchaser means a sale of Common Stock that is marked as a
short sale and that is executed at a time when such Purchaser has no equivalent
offsetting long position in the Common Stock, exclusive of the Shares.

 

E. Registration Rights

 

(1) Certain Definitions. For purposes of this Section E, the following terms
shall have the meanings ascribed to them below.

 

(a) “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the Offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

(b) “Registrable Securities” shall mean any Shares and Warrant Shares issued or
issuable pursuant to the Offering Documents together with any securities issued
or issuable upon any stock split, dividend or other distribution, adjustment,
recapitalization or similar event with respect to the foregoing.

 

(c) “Registration Statement” means the registration statement required to be
filed under this Section E, including the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.



--------------------------------------------------------------------------------

(2) Shelf Registration.

 

(a) The Company shall use its best efforts to cause to prepare and file with the
SEC a “Shelf” Registration Statement covering the resale of all Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule 415
on or prior to the 30th day following the Closing (such date of actual filing,
the “Filing Date”). The Registration Statement shall initially be on Form S-1,
but will be refiled on Form S-3 at such time as the Company again becomes
eligible to use such form for purposes hereof. The Registration Statement shall
contain (except if otherwise directed by the Purchasers) a “Plan of
Distribution” substantially in the form attached hereto as Exhibit E. Each
Purchaser will submit within five days of the Closing a completed questionnaire
in the form set forth as Exhibit D hereto. Each Purchaser agrees to promptly
update such questionnaire in order to make the information previously furnished
to the Company by such Purchaser not materially misleading. The Registration
Statement shall register the Registrable Securities for resale by the holders
thereof.

 

(b) The Company shall use its best efforts to cause the Registration Statement
to be declared effective by the SEC on or prior to the 90th day following the
Closing, and shall use its best efforts to keep the Registration Statement
continuously effective under the Securities Act until the earliest of (i) the
second anniversary of the Closing or (ii) the date when all Registrable
Securities covered by such Registration Statement have been sold (the
“Effectiveness Period”).

 

(c) The Company shall request effectiveness of the Registration Statement (and
any post-effective amendments thereto) at 5:00 p.m. Eastern Time on the
effective date and deliver the Prospectus (or any supplements thereto), which
delivery may be made electronically, by 8:00 a.m. Eastern Time on the first
business day after the effective date.

 

(d) Upon the occurrence of any Event (as defined below), as relief for the
damages suffered therefrom by the Purchasers (which remedy shall be in addition
to any other remedies which are available at law or in equity), the Company
shall pay to each Purchaser, as liquidated damages and not as a penalty (it
being agreed that it would not be feasible to ascertain the extent of such
damages with precision), such amounts and at such times as shall be determined
pursuant to this Paragraph (2)(d). For such purposes, each of the following
shall constitute an “Event”:

 

(i) the Filing Date does not occur on or prior to the 30th day following the
Closing (the “Filing Default Date”), in which case the Company shall pay to each
Purchaser an amount in cash equal to: (A) one and one-half percent (1.5%) of the
aggregate purchase price paid by such Purchaser; and (B) for each successive
30-day period thereafter or any portion thereof until the Filing Date, one and
one-half percent (1.5%) of the aggregate purchase price paid by such Purchaser,
calculated on a pro-rata basis over any partial 30-day period, to be paid at the
end of each successive 30-day period; or

 

(ii) the Registration Statement is not declared effective on or prior to the
90th day following the Closing (the “Required Effectiveness Date”), in which
case the Company shall pay to each Purchaser an amount in cash equal to one and



--------------------------------------------------------------------------------

one-half percent (1.5%) of the aggregate purchase price paid by such Purchaser
for each 30 day period, or portion thereof, after the Required Effectiveness
Date until the Registration Statement is deemed effective, calculated on a
pro-rata basis over any partial 30-day period, to be paid at the end of each
such 30-day period.

 

The payment obligations of the Company under this Section E(2)(d) shall be
cumulative.

 

(3) Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a) Use its best efforts to (i) prepare and file with the SEC such amendments,
including post-effective amendments, to the Registration Statement as may be
necessary to keep the Registration Statement continuously effective as to the
Registrable Securities for the Effectiveness Period; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and
(iii) respond as promptly as reasonably possible, and in any event within ten
(10) trading days, to any comments received from the SEC with respect to the
Registration Statement or any amendment thereto and as promptly as reasonably
possible provide the Placement Agent true and complete copies of all
correspondence from and to the SEC relating to the Registration Statement.

 

(b) Notify the Placement Agent and the Purchasers as promptly as reasonably
possible, and (if requested by the Placement Agent) confirm such notice in
writing no later than one trading day thereafter, of any of the following
events: (i) the SEC notifies the Company whether there will be a “review” of the
Registration Statement; (ii) the SEC comments in writing on the Registration
Statement (in which case the Company shall deliver to the Placement Agent a copy
of such comments and of all written responses thereto); (iii) the SEC or any
other federal or state governmental authority in writing requests any amendment
or supplement to the Registration Statement or Prospectus or requests additional
information related thereto; (iv) if the SEC issues any stop order suspending
the effectiveness of the Registration Statement or initiates any action, claim,
suit, investigation or proceeding (a “Proceeding”) for that purpose; (v) the
Company receives notice in writing of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vi) the financial statements included in the Registration Statement become
ineligible for inclusion therein or any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to the Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company shall not include any material non-public
information in any notice provided to any Purchaser under this Section E.3(b).

 

(c) Use its best efforts to avoid the issuance of or, if issued, obtain as soon
as reasonably practicable, the withdrawal of (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction.



--------------------------------------------------------------------------------

(d) Deliver to each Purchaser, which delivery may be made electronically, by
8:00 a.m. Eastern Time on the first business day after the date first available,
without charge, such reasonable number of copies of the Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Purchasers may reasonably request. The Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Purchasers in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

(e) As long as shares of the Company’s Common Stock are listed on Nasdaq, (i) in
the time and manner required by Nasdaq, prepare and file with Nasdaq an
additional shares listing application covering all of the Registrable Securities
and a notification form regarding the change in the number of the Company’s
outstanding Shares; (ii) use its reasonable best efforts, regardless of listing
or similar costs, to take all steps necessary to cause such Registrable
Securities to be approved for listing on Nasdaq as soon as possible thereafter;
(iii) provide to the Purchasers notice of such listing; and (iv) use its best
efforts, regardless of listing or similar costs, to maintain the listed of such
Registrable Securities on Nasdaq.

 

(f) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the selling Purchasers in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “blue sky” laws of such jurisdictions within the United States as
any Purchaser requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
required for any such purpose to (i) qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not be otherwise
required to qualify but for the requirements of this Paragraph (3)(f), or
(ii) subject itself to taxation.

 

(g) Upon the occurrence of any event described in Paragraph (3)(b)(vi) above, as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that the Company may suspend sales pursuant to the
Registration Statement for a period of up to thirty (30) days (unless the
holders of more than 75% of the then-eligible Registrable Securities consisting
of outstanding shares of Common Stock consent in writing to a longer delay of up
to an additional thirty (30) days) no more than once in any twelve-month period
if the Company furnishes to the holders of the Registrable Securities a
certificate signed by the Company’s Chief Executive Officer stating that in the
good faith judgment of the Company’s Board of Directors, (i) the offering could
reasonably be expected to interfere in any material respect with any
acquisition, corporate reorganization or other material transaction under
consideration by the Company or (ii) there is some other material development
relating to the operations or condition



--------------------------------------------------------------------------------

(financial or other) of the Company that has not been disclosed to the general
public and as to which it is in the Company’s best interests not to disclose
such development; provided further, however, that the Company may not so suspend
sales more than once in any calendar year without the written consent of the
holders of more than 75% of the then-eligible Registrable Securities consisting
of outstanding shares of Common Stock. Each violation of the Company’s
obligation not to suspend sales pursuant to the Registration Statement longer
than permitted pursuant to the proviso of this Paragraph 3(g) shall be deemed an
“Event” and for each such default, Purchaser shall be entitled to the payment
provisions set forth in Paragraph 2(d)(i).

 

(h) Comply in all material respects with all applicable rules and regulations of
the SEC and, for so long as the Company’s Common Stock remains listed thereon,
the applicable rules and regulations of Nasdaq (other than the requirements for
continued listing on the Nasdaq National Market).

 

(4) Registration Expenses. The Company shall pay (or reimburse the Purchasers
for) all fees and expenses incident to the performance of or compliance with
this Agreement by the Company, including without limitation (a) all registration
and filing fees and expenses, including without limitation those related to
filings with the SEC, Nasdaq and in connection with applicable state securities
or “Blue Sky” laws, (b) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities and of printing
copies of Prospectuses reasonably requested by the Purchasers), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company and fees and disbursements, up to an aggregate of $15,000, of a single
counsel for all the Purchasers, and (e) fees and expenses of all other persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. Notwithstanding the foregoing, each Purchaser
shall pay any and all costs, fees, discounts or commissions attributable to the
sale of its respective Registrable Securities.

 

(5) Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Purchaser, its
officers and directors, partners, members, agents, brokers and employees of each
of them, each person who controls any such Purchaser (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling person, and each underwriter of Registrable Securities, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, settlement costs and expenses, including without
limitation costs of preparation and reasonable attorneys’ fees (collectively,
“Losses”), as determined by a court of competent jurisdiction in a final
judgment not subject to appeal or review, arising out of or relating to any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or form of prospectus or in any amendment
or supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (i) such
untrue statements or omissions relate to such Purchaser or such Purchaser’s
proposed method of distribution of Registrable Securities and



--------------------------------------------------------------------------------

were provided by or expressly approved in writing by such Purchaser expressly
for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (which shall, however, be
deemed to include disclosure substantially in accordance with the “Plan of
Distribution” attached hereto as Exhibit E), or (ii) in the case of an
occurrence of an event of the type specified in Paragraph (3)(b) above, the use
by such Purchaser of an outdated or defective Prospectus after the Company has
duly notified such Purchaser in writing that the Prospectus is outdated or
defective. The Company shall notify the Purchasers promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement. In no event
shall the liability of the Company to any Purchaser hereunder be greater than
such Purchaser’s Subscription Amount.

 

(b) Indemnification by Purchasers. Each Purchaser shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, and each person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling persons, to
the fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus or in any amendment or
supplement thereto, or arising out of or based upon any omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading to the extent, but only to the extent, that such untrue statement
or omission is contained in any information furnished in writing by such
Purchaser to the Company specifically for inclusion in such Registration
Statement or Prospectus or to the extent that (i) such untrue statements or
omissions relate to such Purchaser or such Purchaser’s proposed method of
distribution of Registrable Securities and were provided by or expressly
approved in writing by such Purchaser expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto (which shall, however, be deemed to include disclosure
substantially in accordance with the “Plan of Distribution” attached hereto), or
(ii) in the case of an occurrence of an event of the type specified in Paragraph
(3)(b) above, the use by such Purchaser of an outdated or defective Prospectus
after the Company has duly notified such Purchaser in writing that the
Prospectus is outdated or defective. In no event shall the liability of any
selling Purchaser hereunder be greater in amount than the dollar amount of the
net proceeds received by such Purchaser upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof, provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that such failure shall have prejudiced the Indemnifying
Party. An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but



--------------------------------------------------------------------------------

the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; or (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party; provided, however, that in the event that the
Indemnifying Party shall be required to pay the fees and expenses of separate
counsel, the Indemnifying Party shall only be required to pay the fees and
expenses of one separate counsel in any jurisdiction for such Indemnified Party
or Parties. The Indemnifying Party shall not be liable for any settlement of any
such Proceeding affected without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding. All fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten trading days of written notice
thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Paragraph (5)(a) or
(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or related to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Paragraph (5)(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Paragraph 5(d) was
available to such party in accordance with its terms.



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Paragraph (5)(d) were determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provision of this Paragraph (5)(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

(6) Dispositions. Each Purchaser agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
Each Purchaser further agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Paragraphs (3)(b), such
Purchaser will discontinue disposition of such Registrable Securities under the
Registration Statement until such Purchaser’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Paragraph (3)(g), or until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

 

(7) No Piggy-Back on Registrations. Neither the Company nor any of its security
holders (other than the Purchasers and the Placement Agent, with respect to the
shares of Common Stock issuable upon the exercise of the Warrant issued to the
Placement Agent in connection with the Offering (the “Placement Agent
Warrants”), in such capacities pursuant hereto and those security holders having
existing registration rights as identified in the Disclosure Schedule) may
include securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any agreement providing any such right with respect to the Registration
Statement to any of its security holders.

 

(8) Rule 144. For a period of two years following the date hereof, the Company
agrees with each holder of Registrable Securities to:

 

(a) use its best efforts to comply with the requirements of Rule 144(c) under
the Securities Act with respect to current public information about the Company;

 

(b) use its best efforts to file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act (at any time it is subject to such reporting requirements); and

 

(c) furnish to any holder of Registrable Securities upon request (i) a written
statement by the Company as to its compliance with the requirements of said Rule
144(c) and the



--------------------------------------------------------------------------------

reporting requirements of the Securities Act and the Exchange Act (at any time
it is subject to such reporting requirements), (ii) a copy of the most recent
annual or quarterly report of the Company, and (iii) such other reports and
documents of the Company as such holder may reasonably request to avail itself
of any similar rule or regulation of the SEC allowing it to sell any such
securities without registration.

 

F. Covenants of the Company

 

(1) The Company hereby agrees that, for a period of ninety (90) days after
effectiveness of the Registration Statement, it shall not issue or sell any
Common Stock of the Company, any warrants or other rights to acquire Common
Stock or any other securities that are convertible into Common Stock, with the
exception of issuances or sales related to a strategic transaction or to an
employee, director, consultant, supplier, lender or lessor, or any option grant
or issuance.

 

(2) Until the later of (i) one hundred eighty (180) days following the Closing
or (ii) forty-five (45) days following effectiveness of the Registration
Statement, the Company shall not cause any registration statement to become
effective, other than the Registration Statement contemplated hereby, any
registration statement related to securities issued or to be issued pursuant to
any option or other plan for the benefit of the Company’s employees, officers,
directors or consultants, or any registration statement required to be filed
pursuant to the registration rights agreements identified in the Disclosure
Schedule.

 

(3) Not later than 8:30 a.m. Eastern Time on the business day following the
Closing, the Company shall make a public announcement of the Closing of the
Offering by filing a Current Report on Form 8-K and/or by issuing a press
release in accordance with applicable rules and regulations.

 

G. Participation in Future Financing.

 

From the date hereof until six months after the Closing Date, upon any private
financing by the Company of its Common Stock or Common Stock Equivalents (a
“Subsequent Financing”), each Purchaser shall have a pro rata right to
participate in up to 50% of such Subsequent Financing (the “Participation
Maximum”). At least five (5) trading days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”) which Pre-Notice shall
ask such Purchaser if it wants to review the details of such financing (such
additional notice, a “Subsequent Financing Notice”). Upon the request of a
Purchaser, and only upon a request by such Purchaser, for a Subsequent Financing
Notice, the Company shall promptly, but no later than one (1) trading day after
such request, deliver a Subsequent Financing Notice to such Purchaser. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder, the person with whom such Subsequent Financing is proposed to be
effected, and attached to which shall be a term sheet or similar document
relating thereto. If by 6:30 p.m. (New York City time) on the fifth trading day
after all of the Purchasers have received the Pre-Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate, less than the
total amount of the



--------------------------------------------------------------------------------

Participation Maximum, then the Company may effect the remaining portion of such
Subsequent Financing on the terms and to the persons set forth in the Subsequent
Financing Notice. If the Company receives no notice from a Purchaser as of such
fifth trading day, such Purchaser shall be deemed to have notified the Company
that it does not elect to participate. The Company must provide the Purchasers
with a second Subsequent Financing Notice, and the Purchasers will again have
the right of participation, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within 60 trading days after the date
of the initial Subsequent Financing Notice. In the event the Company receives
responses to a subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase the greater of (a) their Pro Rata Portion (as
defined below) of the Participation Maximum and (b) the difference between the
Participation Maximum and the aggregate amount of participation by all other
Purchasers. “Pro Rata Portion” is the ratio of (x) the Subscription Amount of
Securities purchased by a participating Purchaser and (y) the sum of the
aggregate Subscription Amount of all participating Purchasers.

 

H. Miscellaneous

 

(1) All pronouns and any variations thereof used herein shall be deemed to refer
to the masculine, feminine, singular or plural, as identity of the person or
persons may require.

 

(2) Any notice or other document required or permitted to be given or delivered
to the Purchasers shall be in writing and sent (a) by fax if the sender on the
same day sends a confirming copy of such notice by an internationally recognized
overnight delivery service (charges prepaid) or (b) by an internationally
recognized overnight delivery service (with charges prepaid):

 

(i) if to the Company, at

 

Transgenomic, Inc.

12325 Emmet Street

Omaha, NE 68164

Fax No.:

Attention: Michael A. Summers, Chief Financial Officer

 

or such other address as it shall have specified to the Purchaser in writing,
with a copy (which shall not constitute notice) to:

 

Kutak Rock LLP

1650 Farnam Street

Omaha, NE 68102

Fax No.: 402-346-1148

Attention: Steven P. Amen



--------------------------------------------------------------------------------

(ii) if to the Purchaser, at its address set forth on the signature page to this
Agreement, or such other address as it shall have specified to the Company in
writing.

 

(3) Failure of the Company to exercise any right or remedy under this Agreement
or any other agreement between the Company and the Purchaser, or otherwise, or
delay by the Company in exercising such right or remedy, will not operate as a
waiver thereof. No waiver by the Company will be effective unless and until it
is in writing and signed by the Company.

 

(4) All questions concerning the construction, validity, enforcement and
interpretation of the this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute sounding in contract, in tort or otherwise hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding. The parties hereby waive all rights
to a trial by jury. If either party shall commence an action or proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party its attorney in such
action or proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expensed incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

(5) If any provision of this Agreement is held to be invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
modified to conform with such statute or rule of law. Any provision hereof that
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provisions hereof.

 

(6) The parties understand and agree that, unless provided otherwise herein,
money damages would not be a sufficient remedy for any breach of the Agreement
by the Company or the Purchaser and that the party against which such breach is
committed shall be entitled to equitable relief, including injunction and
specific performance, as a remedy for any such breach. Such remedies shall not,
unless provided otherwise herein, be deemed to be the exclusive remedies for a
breach by either party of the Agreement but shall be in addition to all other
remedies available at law or equity to the party against which such breach is
committed.

 

(7) The obligations of each Purchaser under this Agreement are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder, except as may result from the actions of any such Purchaser
other than through the execution hereof. Nothing contained herein solely by
virtue of being contained herein shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any similar entity, or create
a presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby.



--------------------------------------------------------------------------------

(8) This Securities Purchase Agreement, together with the other documents,
exhibits and schedules hereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

(9) No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and each
Purchaser or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

(10) The obligations of each Purchaser under this Agreement are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. The decision of each Purchaser to purchase
Securities pursuant hereto has been made by such Purchaser independently of any
other Purchaser. Nothing contained herein or in any document entered into in
connection herewith, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby. Each Purchaser acknowledges
that no other Purchaser has acted as agent for such Purchaser in connection with
making its investment hereunder and that no Purchaser will be acting as agent of
such Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights hereunder. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other documents contemplated
hereby, and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Purchasers executed the same Purchase Agreement for the purpose
of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser.

 

I. Signatures

 

The signature page of this Agreement is contained as part of the applicable
subscription package, entitled “Signature Page.”

 

* * * * * * *



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

The Purchaser hereby subscribes for such number of Shares as shall equal the
Subscription Amount as set forth below, divided by the Purchase Price, and shall
also receive a Warrant to purchase such number of shares of Common Stock
calculated as set forth in this Agreement, and agrees to be bound by the terms
and conditions of this Agreement.

 

PURCHASER

 

1. Dated: September     , 2005

 

2. Number of Shares:             

 

3. Total Subscription Amount: $            

 

 

--------------------------------------------------------------------------------

Signature of Subscriber

     

 

--------------------------------------------------------------------------------

Signature of Joint Purchaser

(and title, if applicable)       (if any)

 

--------------------------------------------------------------------------------

Taxpayer Identification or Social

     

 

--------------------------------------------------------------------------------

Taxpayer Identification or Social

Security Number       Security Number of Joint Purchaser (if any)

 

--------------------------------------------------------------------------------

Name (please print as name will appear on stock certificate)

       

 

--------------------------------------------------------------------------------

Number and Street

       

 

--------------------------------------------------------------------------------

City, State                                                                  Zip
Code

       

 

ACCEPTED BY:

 

TRANSGENOMIC, INC.

 

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Dated: September     , 2005



--------------------------------------------------------------------------------

Schedule A

 

DISCLOSURE SCHEDULE

 

The disclosures set forth in the lettered and numbered paragraphs below
correspond to the respective lettered and numbered sections of the Agreement.

 

Section C(5): The following parties have entered into registration rights
agreements with the Company which include demand and/or piggyback registration
rights:

 

Laurus Master Fund, Ltd. (Registration Rights Agreements dated December 3, 2003
and February 19, 2004)

 

TN Capital Equities, Ltd. (Registration Rights Agreements dated December 3, 2003
and March 1, 2004)

 

Kopp Emerging Growth Fund (Securities Purchase Agreement dated August 27, 2003)

 

Mazama Capital Management, LLC. and certain of its affiliates (Securities
Purchase Agreement dated August 27, 2003)

 

Section C(7): The Company has received from the SEC a comment letter, dated
August 9, 2005, with respect to its Form 10-K for the year ended December 31,
2004. The issues addressed in the comment letter pertained to reporting of
non-GAAP financial measures and calculation of the beneficial conversion premium
shown on the Company’s financial statements. The Company replied to the comment
letter on August 31, 2005. The Company does not anticipate taking further action
with respect to such comment letter.

 

Section C(7) and (8): The Company has amended its Form 10-K for the fiscal year
ended December 31, 2004 and certain quarterly filings for adjustments that were
required to appropriately report cash flows from operating activities and
investing activities in the audited consolidated statements. These restatements
are discussed in Note P to the consolidated financial statements that are
included in the 2004 Form 10-K and resulted only in a reclassification of
certain items within the audited consolidated statement of cash flows. They had
no effect on the net change in cash and cash equivalents for any period reported
or any other line item in the audited consolidated financial statements.

 

The Company is presently reviewing potential errors that may result in further
amendments to its Form 10-K and quarterly filings for additional adjustments
that are required to appropriately report cash flows. Based on information
currently available, these potential errors may result only in a
reclassification of certain items within the consolidated statement of cash
flows. They will have no effect on the net change in cash and cash equivalents
for any period reported or any other line item in the consolidated financial
statements.



--------------------------------------------------------------------------------

Schedule B

 

Wiring Instructions

 

PLEASE SEND WIRE TRANSFERS TO THE FOLLOWING ACCOUNT:

 

Bank:    First National Bank of Omaha ABA No.:    104000016 General Ledger
Account #:    11090200 N/O Trust Clearing Customer Account #:    1009330130
Account Name:    Oppenheimer/Transgenomic Escrow



--------------------------------------------------------------------------------

Exhibit A

 

Legal Matters

 

Kutak Rock, LLP shall deliver an opinion covering the following matters. The
opinion shall be subject to and include customary assumptions, limitations and
qualifications.

 

1. The Company is a corporation, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority under the laws of the State of Delaware to conduct its business as it
is described in the Company’s Form 10-Q for the quarter ended June 30, 2005,
Form 10-K for the fiscal year ended December 31, 2004 and the Definitive Proxy
Statement filed on June 28, 2005, and to enter into and perform its obligations
under the Agreement.

 

2. The authorized capital stock of the Company consists of 115,000,000 shares of
stock of all classes. The authorized capital stock is divided into 100,000,000
shares of Common Stock, $0.01 par value per share (the “Common Stock”) and
15,000,000 shares of Preferred Stock, $0.01 par value per share (the “Preferred
Stock”). .

 

3. The Shares have been duly authorized or reserved for issuance by all
necessary corporate action on the part of the Company; and the Shares, when
issued and delivered against payment therefor in accordance with the provisions
of the Agreement, will be validly issued, fully paid and non-assessable. The
Warrants have been duly authorized by all necessary corporate action on the part
of the Company, and the Warrant Shares have been duly reserved for issuance and,
when issued and delivered against payment therefor upon the due exercise of the
Warrants in accordance with the provisions thereof, will be validly issued,
fully paid and non-assessable shares of Common Stock.

 

4. The execution and delivery by the Company of the Agreement, and the
consummation by the Company of the transactions contemplated thereby, have been
duly authorized by all necessary corporate action on the part of the Company.
The Agreement constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except (i) as any
rights thereunder may be limited by applicable law, (ii) as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally or by
general equitable principles, and (iii) as any rights to indemnification and
contribution may be limited by public policy.

 

5. The execution and delivery by the Company of the Agreement, and the
consummation by the Company of the transactions contemplated thereby, do not
(a) violate the provisions of any federal law of the United States of America or
the General Corporation Law of the State of Delaware applicable to the Company;
(b) violate the provisions of the Company’s Certificate of Incorporation or
By-laws; or (c) to our knowledge (without any inquiry), violate any existing
obligation of the Company under any judgment, decree, order or award of any
court, governmental body or arbitrator specifically naming the Company; or
(d) with or without notice and/or the passage of time, conflict with or result
in the material breach or termination of any



--------------------------------------------------------------------------------

material term or provision of, or constitute a material default under, or cause
any acceleration of any material obligation under, or cause the creation of any
material lien, charge or encumbrance upon the material properties or assets of
the Company pursuant to any contract or instrument in the form included as an
Exhibit to the Company’s 2004 10-K and subsequent SEC filings.

 

6. Assuming the accuracy of the representations made by each Purchaser in the
Agreement, the sale of the Securities to the Purchasers at the Closing under the
circumstances contemplated by this Agreement is exempt from the registration and
prospectus delivery requirements of Section 5 of the Securities Act.

 

7. To our knowledge, without any inquiry (including, without limitation, without
any docket search or other inquiry), there is no action, proceeding or
litigation pending or threatened against the Company before any court,
governmental or administrative agency or body required to be described in the
Company’s Form 10-Q for the quarter ended June 30, 2005, Form 10-K for the
fiscal year ended December 31, 2004 and the Definitive Proxy Statement filed on
June 28, 2005, which is not otherwise disclosed therein.



--------------------------------------------------------------------------------

Exhibit B

 

Form of Warrant



--------------------------------------------------------------------------------

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS

EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON

TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT

 

Warrant No. [    ]

  Number of Shares: [            ]
(subject to adjustment)

Date of Issuance: [    ], 2005

 

Original Issue Date: [    ], 2005

   

 

Transgenomic, Inc.

 

Common Stock Purchase Warrant

 

(Void after [            ], 2010)

 

Transgenomic, Inc., a Delaware corporation (the “Company”), for value received,
hereby certifies that [            ], or its registered assigns (the “Registered
Holder”), is entitled, subject to the terms and conditions set forth below, to
purchase from the Company, at any time or from time to time on or after the date
hereof and on or before 5:00 p.m. (New York time) on [            ], 2010 (the
“Exercise Period”), [            ] shares of Common Stock, $0.01 par value per
share, of the Company (“Common Stock”), at a purchase price of $1.20 per share.
The shares purchasable upon exercise of this Warrant, and the purchase price per
share, each as adjusted from time to time pursuant to the provisions of this
Warrant, are hereinafter referred to as the “Warrant Shares” and the “Purchase
Price,” respectively. This Warrant is one of a series of Warrants issued by the
Company in connection with a private placement of Common Stock and of like
tenor, except as to the number of shares of Common Stock subject thereto
(collectively, the “Company Warrants”).

 

1. Exercise.

 

(a) Exercise for Cash. The Registered Holder may, at its option, elect to
exercise this Warrant, in whole or in part and at any time or from time to time
during the Exercise Period, by surrendering this Warrant, with the purchase form
appended hereto as Exhibit I duly executed by or on behalf of the Registered
Holder, at the principal office of the Company, or at such other office or
agency as the Company may designate, accompanied by payment in full, in lawful
money of the United States, of the Purchase Price payable in respect of the
number of Warrant Shares purchased upon such exercise. A facsimile signature of
the Registered Holder on the purchase form shall be sufficient for purposes of
exercising this Warrant, provided that the Company receives the Registered
Holder’s original signature with three (3) business days thereafter.

 

(b) Cashless Exercise.

 

(i) At any time during the Exercise Period that the Warrant Shares are not
registered pursuant to an effective registration statement filed with the
Securities and Exchange Commission, the Registered Holder may, at its option,
elect to exercise this



--------------------------------------------------------------------------------

Warrant, in whole or in part, on a cashless basis, by surrendering this Warrant,
with the purchase form appended hereto as Exhibit I duly executed by or on
behalf of the Registered Holder, at the principal office of the Company, or at
such other office or agency as the Company may designate, by canceling a portion
of this Warrant in payment of the Purchase Price payable in respect of the
number of Warrant Shares purchased upon such exercise. In the event of an
exercise pursuant to this subsection 1(b), the number of Warrant Shares issued
to the Registered Holder shall be determined according to the following formula:

 

X = Y(A-B)

                                A

 

Where:   X =      the number of Warrant Shares that shall be issued to the
Registered Holder;     Y =      the number of Warrant Shares for which this
Warrant is being exercised (which shall include both the number of Warrant
Shares issued to the Registered Holder and the number of Warrant Shares subject
to the portion of the Warrant being cancelled in payment of the Purchase Price);
    A =      the Fair Market Value (as defined below) of one share of Common
Stock; and     B =      the Purchase Price then in effect.

 

(ii) For purposes of this Warrant, “Fair Market Value” per share of Common Stock
shall be determined as follows:

 

(A) If the Common Stock is listed on a national securities exchange, the Nasdaq
National Market or another nationally recognized trading system as of the
Exercise Date, the Fair Market Value per share of Common Stock shall be deemed
to be the closing sale price per share of Common Stock thereon on the trading
day immediately preceding the Exercise Date (provided that if no such price is
reported on such day, the Fair Market Value per share of Common Stock shall be
determined pursuant to clause (B) below).

 

(B) If the Common Stock is listed on the over-the-counter bulletin board
(“OTC”), the Fair Market Value per share of Common Stock shall be deemed to be
the average of the closing bid and asked prices reported on the OTC on the
trading day immediately preceding the Exercise Date.

 

(C) If neither (A) nor (B) shall apply, the Fair Market Value per share of
Common Stock shall be deemed to be the amount most recently determined by the
Board of Directors of the Company (the “Board”) to represent the fair market
value per share of the Common Stock (including without limitation a
determination for purposes of granting Common Stock options or issuing

 

- 2 -



--------------------------------------------------------------------------------

Common Stock under any plan, agreement or arrangement with employees of the
Company); and, upon request of the Registered Holder, the Board (or a
representative thereof) shall, as promptly as reasonably practicable but in any
event not later than 10 days after such request, notify the Registered Holder of
the Fair Market Value per share of Common Stock and furnish the Registered
Holder with reasonable documentation of the Board’s determination of such Fair
Market Value. Notwithstanding the foregoing, if the Board has not made such a
determination within the three-month period prior to the Exercise Date, then
(A) the Board shall make, and shall provide or cause to be provided to the
Registered Holder notice of, a determination of the Fair Market Value per share
of the Common Stock within 15 days of a request by the Registered Holder that it
do so, and (B) the exercise of this Warrant pursuant to this subsection 1(b)
shall be delayed until such determination is made and notice thereof is provided
to the Registered Holder.

 

(c) Exercise Date. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant shall have been surrendered to the Company as provided in subsection
1(a) or 1(b) above (the “Exercise Date”). At such time, the person or persons in
whose name or names any certificates for Warrant Shares shall be issuable upon
such exercise as provided in subsection 1(d) below shall be deemed to have
become the holder or holders of record of the Warrant Shares represented by such
certificates.

 

(d) Issuance of Certificates. As soon as practicable after the exercise of this
Warrant in whole or in part, and in any event within 10 days thereafter, the
Company, at its expense, will cause to be issued in the name of, and delivered
to, the Registered Holder, or as the Registered Holder (upon payment by the
Registered Holder of any applicable transfer taxes) may direct:

 

(i) a certificate or certificates for the number of full Warrant Shares to which
the Registered Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which the Registered Holder would otherwise be entitled,
cash in an amount determined pursuant to Section 3 hereof; and

 

(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of Warrant Shares for which this Warrant was so
exercised (which, in the case of an exercise pursuant to subsection 1(b), shall
include both the number of Warrant Shares issued to the Registered Holder
pursuant to such partial exercise and the number of Warrant Shares subject to
the portion of the Warrant being cancelled in payment of the Purchase Price).

 

2. Adjustments.

 

(a) Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the Original Issue Date effect a subdivision of
the outstanding

 

- 3 -



--------------------------------------------------------------------------------

Common Stock, the Purchase Price then in effect immediately before that
subdivision shall be proportionately decreased. If the Company shall at any time
or from time to time after the Original Issue Date combine the outstanding
shares of Common Stock, the Purchase Price then in effect immediately before the
combination shall be proportionately increased. Any adjustment under this
paragraph shall become effective at the close of business on the date the
subdivision or combination becomes effective. For purposes of this Warrant,
“Original Issue Date” shall mean the date on which this Warrant was first issued
(or, if this Warrant was issued upon partial exercise of, or in replacement of
another warrant of like tenor, then the date on which such original warrant was
first issued).

 

(b) Adjustment for Certain Dividends and Distributions. In the event the Company
at any time, or from time to time after the Original Issue Date shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in additional
shares of Common Stock, then and in each such event the Purchase Price then in
effect immediately before such event shall be decreased as of the time of such
issuance or, in the event such a record date shall have been fixed, as of the
close of business on such record date, by multiplying the Purchase Price then in
effect by a fraction:

 

(i) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

 

(ii) the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution; provided, however,
that if such record date shall have been fixed and such dividend is not fully
paid or if such distribution is not fully made on the date fixed therefor, the
Purchase Price shall be recomputed accordingly as of the close of business on
such record date and thereafter the Purchase Price shall be adjusted pursuant to
this paragraph as of the time of actual payment of such dividends or
distributions.

 

(c) Adjustment in Number of Warrant Shares. When any adjustment is required to
be made in the Purchase Price pursuant to subsections 2(a) or 2(b), the number
of Warrant Shares purchasable upon the exercise of this Warrant shall be changed
to the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Purchase Price in effect immediately prior to such adjustment,
by (ii) the Purchase Price in effect immediately after such adjustment.

 

(d) Adjustment for Reorganization. If there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Company in which the Common Stock is converted into or exchanged for securities,
cash or other property (other than a transaction covered by subsections 2(a) or
2(b)) (collectively, a “Reorganization”), then, following such Reorganization,
the Registered Holder shall receive upon exercise hereof the kind and amount of
securities, cash or other property which the Registered Holder would have been
entitled to receive pursuant to such Reorganization if such exercise had taken
place immediately prior to such Reorganization. Notwithstanding the foregoing
sentence, if (x) there shall occur

 

- 4 -



--------------------------------------------------------------------------------

any Reorganization in which the Common Stock is converted into or exchanged for
anything other than solely equity securities, and (y) the common stock of the
acquiring or surviving company is publicly traded, then, as part of such
Reorganization, (i) the Registered Holder shall have the right thereafter to
receive upon the exercise hereof such number of shares of common stock of the
acquiring or surviving company as is determined by multiplying (A) the number of
shares of Common Stock subject to this Warrant immediately prior to such
Reorganization by (B) a fraction, the numerator of which is the Fair Market
Value (determined in accordance with subsection 1(b)(ii) above) per share of
Common Stock as of the effective date of such Reorganization, and the
denominator of which is the fair market value per share of common stock of the
acquiring or surviving company as of the effective date of such transaction, as
determined in good faith by the Board (using the principles set forth in
subsection 1(b)(ii) to the extent applicable), and (ii) the exercise price per
share of common stock of the acquiring or surviving company shall be the
Purchase Price divided by the fraction referred to in clause (B) above. In any
such case, appropriate adjustment (as determined in good faith by the Board)
shall be made in the application of the provisions set forth herein with respect
to the rights and interests thereafter of the Registered Holder, to the end that
the provisions set forth in this Section 2 (including provisions with respect to
changes in and other adjustments of the Purchase Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities, cash
or other property thereafter deliverable upon the exercise of this Warrant.

 

(e) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Purchase Price pursuant to this Section 2, the Company at
its expense shall, as promptly as reasonably practicable but in any event not
later than 10 days thereafter, compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the Registered
Holder (but in any event not later than 10 days thereafter), furnish or cause to
be furnished to the Registered Holder a certificate setting forth (i) the
Purchase Price then in effect and (ii) the number of shares of Common Stock and
the amount, if any, of other securities, cash or property which then would be
received upon the exercise of this Warrant.

 

3. Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall pay the value thereof to
the Registered Holder in cash on the basis of the Fair Market Value per share of
Common Stock, as determined pursuant to subsection 1(b)(ii) above.

 

4. Call Provision. The Company shall not have the right to repurchase this
Warrant.

 

5. Transfers, etc.

 

(a) Notwithstanding anything to the contrary contained herein, this Warrant and
the Warrant Shares shall not be sold or transferred unless either (i) they first
shall have been registered under the Securities Act of 1933, as amended (the
“Act”), or (ii) such sale or transfer shall be exempt from the registration
requirements of the Act and the Company shall have been furnished with an
opinion of legal counsel, reasonably satisfactory to the Company, to the effect
that such

 

- 5 -



--------------------------------------------------------------------------------

sale or transfer is exempt from the registration requirements of the Act.
Notwithstanding the foregoing, no registration or opinion of counsel shall be
required for (i) a transfer by a Registered Holder which is an entity to a
wholly owned subsidiary of such entity, a transfer by a Registered Holder which
is a partnership to a partner of such partnership or a retired partner of such
partnership or to the estate of any such partner or retired partner, or a
transfer by a Registered Holder which is a limited liability company to a member
of such limited liability company or a retired member or to the estate of any
such member or retired member, provided that the transferee in each case agrees
in writing to be subject to the terms of this Section 5, or (ii) a transfer made
in accordance with Rule 144 under the Act.

 

(b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

 

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may not be offered, sold, transferred, pledged or
otherwise disposed of except pursuant to an effective registration under such
act or an exemption from registration, which, in the opinion of counsel
reasonably satisfactory to counsel for this corporation, is available.”

 

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144(k) under the Act or at such time
as the Warrant Shares are sold or transferred in accordance with the
requirements of an effective registration statement of the Company.

 

(c) The Company will maintain a register containing the name and address of the
Registered Holder of this Warrant. The Registered Holder may change its address
as shown on the warrant register by written notice to the Company requesting
such change.

 

(d) Subject to the provisions of Section 5 hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
with a properly executed assignment (in the form of Exhibit II hereto) at the
principal office of the Company (or, if another office or agency has been
designated by the Company for such purpose, then at such other office or
agency).

 

6. No Impairment. The Company will not, by amendment of its charter or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Registered Holder against impairment.

 

- 6 -



--------------------------------------------------------------------------------

7. Notices of Record Date, etc. In the event:

 

(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right, other
than the right to vote at any annual or special meeting of the holders of Common
Stock); or

 

(b) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any transfer of all or substantially all of the
assets of the Company; or

 

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company, then, and in each such case, the Company will send or cause to be
sent to the Registered Holder a notice specifying, as the case may be, (i) the
record date for such dividend, distribution or right, and the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or such other
stock or securities at the time deliverable upon the exercise of this Warrant)
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least 10 days prior to
the record date or effective date for the event specified in such notice.

 

8. Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.

 

9. Exchange or Replacement of Warrants.

 

(a) Upon the surrender by the Registered Holder, properly endorsed, to the
Company at the principal office of the Company, the Company will, subject to the
provisions of Section 5 hereof, issue and deliver to or upon the order of the
Registered Holder, at the Company’s expense, a new Warrant or Warrants of like
tenor, in the name of the Registered Holder or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer taxes) may direct,
calling in the aggregate on the face or faces thereof for the number of shares
of Common Stock (or other securities, cash and/or property) then issuable upon
exercise of this Warrant.

 

(b) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and (in the case of loss, theft
or destruction) upon delivery of an indemnity agreement in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

 

- 7 -



--------------------------------------------------------------------------------

10. Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office set forth below.
If the Company should at any time change the location of its principal office to
a place other than as set forth below, it shall give prompt written notice to
the Registered Holder and thereafter all references in this Warrant to the
location of its principal office at the particular time shall be as so specified
in such notice. All such notices and communications shall be deemed delivered
one business day after being sent via a reputable international overnight
courier service guaranteeing next business day delivery.

 

11. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company.

 

12. Amendment or Waiver. Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of
Company Warrants representing more than 75% of the number of shares of Common
Stock then subject to outstanding Company Warrants. Notwithstanding the
foregoing, (a) this Warrant may be amended and the observance of any term
hereunder may be waived without the written consent of the Registered Holder
only in a manner which applies to all Company Warrants in the same fashion and
(b) the number of Warrant Shares subject to this Warrant and the Purchase Price
of this Warrant may not be amended, and the right to exercise this Warrant may
not be waived, without the written consent of the Registered Holder (it being
agreed that an amendment to or waiver under any of the provisions of Section 2
of this Warrant shall not be considered an amendment of the number of Warrant
Shares or the Purchase Price). The Company shall give prompt written notice to
the Registered Holder of any amendment hereof or waiver hereunder that was
effected without the Registered Holder’s written consent. No waivers of any
term, condition or provision of this Warrant, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision.

 

13. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.

 

14. Governing Law. This Warrant will be governed by and construed in accordance
with the internal laws of the State of New York (without reference to the
conflicts of law provisions thereof).

 

15. Facsimile Signatures. This Warrant may be executed by facsimile signature.

 

* * * * * * *

 

- 8 -



--------------------------------------------------------------------------------

EXECUTED as of the Date of Issuance indicated above.

 

TRANSGENOMIC, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT I

 

PURCHASE FORM

 

To: Transgenomic, Inc.   Dated:                     

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.     ), hereby elects to purchase (check applicable box):

 

               [            ] shares of the Common Stock of Transgenomic, Inc.
covered by such Warrant; or                the maximum number of shares of
Common Stock covered by such Warrant pursuant to the cashless exercise procedure
set forth in subsection 1(b).

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):

 

               $             in lawful money of the United States; or
               the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 1(b), to
exercise this Warrant with respect to the number of Warrant Shares indicated
above.

 

Signature:  

 

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT II

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED,                                         
                                     hereby sells, assigns and transfers all of
the rights of the undersigned under the attached Warrant (No.         ) with
respect to the number of shares of Common Stock of Transgenomic, Inc. covered
thereby set forth below, unto:

 

Name of Assignee

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

No. of Shares

--------------------------------------------------------------------------------

 

 

Dated:                             

Signature:

--------------------------------------------------------------------------------

Signature Guaranteed*:

By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* The signature should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program) pursuant to
Rule 17Ad-15 under the Securities Exchange Act of 1934, as amended.

 

- 11 -



--------------------------------------------------------------------------------

Exhibit C

 

Transgenomic, Inc.

Confidential Purchaser Questionnaire

 

Before any sale of Shares or Warrants Transgenomic, Inc. can be made to you,
this Questionnaire must be completed and returned to Oppenheimer & Co. Inc.
Attn: Investment Banking Department, 125 Broad St., New York, NY 10004

 

1. IF YOU ARE AN INDIVIDUAL PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN
(A) IF YOU ARE AN ENTITY PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN (B)

 

A. INDIVIDUAL IDENTIFICATION QUESTIONS

 

Name                                         
                                        
                                                                          

(Exact name as it should appear on stock certificate)

Residence Address                                         
                                        
                                                     

Home Telephone Number                                         
                                                     

Fax Number                                         
                                        
                                                               

Date of Birth                                         
                                        
                                                              

Social Security Number                                         
                                                        

 

B. IDENTIFICATION QUESTIONS FOR ENTITIES

 

Name                                         
                                        
                                                                          

           (Exact name as it will appear on stock certificate)

Address of Principal Place of Business                                         
                                                             

State (or Country) of Formation or Incorporation
                                        
                                            

Contact Person                                         
                                                                   

Telephone Number (        )                              
                                                            

Type of Entity (corporation, partnership, trust, etc.)
                                        
                                        

Was entity formed for the purpose of this investment?

Yes  ¨    No  ¨

 

2. DESCRIPTION OF INVESTOR

 

The following information is required to ascertain whether you would be deemed
an “accredited investor” as defined in Rule 501 of Regulation D under the
Securities Act. IF NONE OF THE FOLLOWING APPLY TO YOU, THEN YOU MAY NOT PURCHASE
THESE SECURITIES. Please check whether you are any of the following:

 

¨    a corporation or partnership with total assets in excess of $5,000,000, not
organized for the purpose of this particular investment ¨    private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940, a U.S. venture capital fund which invests primarily through private
placements in non-publicly traded securities and makes available (either
directly or through co-investors) to the portfolio companies significant
guidance concerning management, operations or business objectives ¨    a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958



--------------------------------------------------------------------------------

¨    an investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act ¨
   a trust not organized to make this particular investment, with total assets
in excess of $5,000,000 whose purchase is directed by a sophisticated person as
described in Rule 506(b)(2)(ii) of the Securities Act of 1933 and who completed
item 4 below of this questionnaire ¨    a bank as defined in Section 3(a)(2) or
a savings and loan association or other institution defined in
Section 3(a)(5)(A) of the Securities Act of 1933 acting in either an individual
or fiduciary capacity ¨    an insurance company as defined in Section 2(13) of
the Securities Act of 1933 ¨    an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974 (i) whose
investment decision is made by a fiduciary which is either a bank, savings and
loan association, insurance company, or registered investment advisor, or
(ii) whose total assets exceed $5,000,000, or (iii) if a self-directed plan,
whose investment decisions are made solely by a person who is an accredited
investor and who completed Part I of this questionnaire; ¨    a charitable,
religious, educational or other organization described in Section 501(c)(3) of
the Internal Revenue Code, not formed for the purpose of this investment, with
total assets in excess of $5,000,000 ¨    an entity not located in the U.S. none
of whose equity owners are U.S. citizens or U.S. residents ¨    a broker or
dealer registered under Section 15 of the Securities Exchange Act of 1934 ¨    a
plan having assets exceeding $5,000,000 established and maintained by a
government agency for its employees ¨    an individual who had individual income
from all sources during each of the last two years in excess of $200,000 or the
joint income of you and your spouse (if married) from all sources during each of
such years in excess of $300,000 and who reasonably excepts that either your own
income from all sources during the current year will exceed $200,000 or the
joint income of you and your spouse (if married) from all sources during the
current year will exceed $300,000 ¨    an individual whose net worth as of the
date you purchase the securities offered, together with the net worth of your
spouse, be in excess of $1,000,000 ¨    an entity in which all of the equity
owners are accredited investors

 

3. BUSINESS, INVESTMENT AND EDUCATIONAL EXPERIENCE

 

Occupation                                         
                                        
                                                         

Number of Years                                         
                                                                             

Present Employer                                         
                                        
                                               

Position/Title                                         
                                        
                                                      

Educational Background                                         
                                                                            

 

Frequency of prior investment (check one in each column):

 

   

Stocks & Bonds

--------------------------------------------------------------------------------

 

Venture Capital Investments

--------------------------------------------------------------------------------

Frequently

       

Occasionally

       

Never

       

 

- 2 -



--------------------------------------------------------------------------------

4. SIGNATURE

 

The above information is true and correct. The undersigned recognizes that the
Company and its counsel are relying on the truth and accuracy of such
information in reliance on the exemption contained in Subsection 4(2) of the
Securities Act of 1933, as amended, and Regulation D promulgated thereunder. The
undersigned agrees to notify the Company promptly of any changes in the
foregoing information which may occur prior to the investment.

 

Executed at                     , on , 2005

 

 

--------------------------------------------------------------------------------

(Signature)

 

- 3 -



--------------------------------------------------------------------------------

Exhibit D

 

Selling Stockholder Questionnaire

 

To: Transgenomic, Inc.

  c/o Steven P. Amen

  Kutak Rock LLP

  1650 Farnam Street

  Omaha, NE 68102

 

Reference is made to the Securities Purchase Agreement (the “Agreement”), made
between Transgenomic, Inc., a Delaware corporation (the “Company”), and the
Purchasers noted therein.

 

Pursuant to Section B(12) of the Agreement, the undersigned (the “Selling
Shareholder”) hereby furnishes to the Company the following information for use
by the Company in connection with the preparation of the Registration Statement
contemplated by Section E of the Agreement.

 

  (1) Name and Contact Information:

 

Full legal name of record holder:                                         
                                                         Address of record
holder:  

                                                                               
               

 

                                                                               
               

Social Security Number or Taxpayer

identification number of record holder:

                                        
                                                        

Identity of beneficial owner (if

different than record holder):

                                        
                                                         Name of contact person:
                                        
                                                         Telephone number of
contact person:                                         
                                                         Fax number of contact
person:                                         
                                                         E-mail address of
contact person:                                         
                                                        



--------------------------------------------------------------------------------

  (2) Beneficial Ownership of Registrable Securities:

 

(a)    Number of Registrable Securities owned by Selling Stockholder:

 

                                        
                                        
                                        
                                                                     

 

(b)    Number of Registrable Securities requested to be registered:

 

                                        
                                        
                                        
                                                                     

 

  (3) Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder:

 

Except as set forth below in this Item (3), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (2)(a).

 

Type and amount of other securities beneficially owned by the Selling
Stockholder:

 

                                        
                                        
                                        
                                                                     

 

                                        
                                        
                                        
                                                                     

 

  (4) Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

                                        
                                        
                                        
                                                                     

 

                                        
                                        
                                        
                                                                     

 

  (5) Plan of Distribution:

 

Except as set forth below, the undersigned intends to distribute pursuant to the
Registration Statement the Registrable Securities listed above in Item (2) in
accordance with the “Plan of Distribution” section set forth therein:

 

State any exceptions here:

 

                                        
                                        
                                        
                                                                     

 

                                        
                                        
                                        
                                                                     

 

- 2 -



--------------------------------------------------------------------------------

  (6) Selling Stockholder Affiliations:

 

(a)    Is the Selling Stockholder a registered broker-dealer?

 

                                        
                                        
                                        
                                                                     

 

(b)    Is the Selling Stockholder an affiliate of a registered broker-dealer(s)?
(For purposes of this response, an “affiliate” of, or person “affiliated” with,
a specified person, is a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.)

 

                                        
                                        
                                        
                                                                     

 

(c)    If the answer to Item (6)(b) is yes, identify the registered
broker-dealer(s) and describe the nature of the affiliation(s):

 

                                        
                                        
                                        
                                                                     

 

(d)    If the answer to Item (6)(b) is yes, did the Selling Stockholder acquire
the Registrable Securities in the ordinary course of business (if not, please
explain)?

 

                                        
                                        
                                        
                                                                     

 

(e)    If the answer to Item (6)(b) is yes, did the Selling Stockholder, at the
time of purchase of the Registrable Securities, have any agreements, plans or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities (if yes, please explain)?

 

                                        
                                        
                                        
                                                                     

 

  (7) Voting or Investment Control over the Registrable Securities:

 

If the Selling Stockholder is not a natural person, please identify the natural
person or persons who have voting or investment control over the Registrable
Securities listed in Item (2) above:

 

                                        
                                        
                                        
                                                                     

 

Pursuant to Section E(3) of the Agreement, the undersigned acknowledges that the
Company may, by notice to the Placement Agent and to each Purchaser at its last
known address, suspend or withdraw the Registration Statement and require that
the undersigned immediately cease sales of Registrable Securities pursuant to
the Registration Statement under certain circumstances described in the
Agreement. At any time that such notice has been given, the undersigned may not
sell Registrable Securities pursuant to the Registration Statement.

 

- 3 -



--------------------------------------------------------------------------------

The undersigned hereby acknowledges receipt of a draft of the Registration
Statement dated [            ], 2005 and confirms that the undersigned has
reviewed such draft including, without limitation, the sections captioned
“Selling Stockholders” and “Plan of Distribution,” and confirms that, to the
best of the undersigned’s knowledge, the same is true, complete and accurate in
every respect except as indicated in this Questionnaire. The undersigned hereby
further acknowledges that pursuant to Section B(12) of the Agreement, the
undersigned shall indemnify the Company and each of its directors and officers
against, and hold the Company and each of its directors and officers harmless
from, any losses, claims, damages, expenses or liabilities (including reasonable
attorneys fees) to which the Company or its directors and officers may become
subject by reason of any statement or omission in the Registration Statement
made in reliance upon, or in conformity with, a written statement by the
undersigned, including the information furnished in this Questionnaire by the
undersigned.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Registration Statement, any amendments thereto and
the related prospectus. The undersigned understands that such information will
be relied upon by the Company in connection with the preparation or amendment of
the Registration Statement and the related prospectus.

 

The undersigned has reviewed the answers to the above questions and affirms that
the same are true, complete and accurate. THE UNDERSIGNED AGREES TO NOTIFY THE
COMPANY IMMEDIATELY OF ANY CHANGES IN THE FOREGOING INFORMATION.

 

 

Dated:                     , 2005  

 

--------------------------------------------------------------------------------

   

Signature of Record Holder

(Please sign your name in exactly the same manner as the certificate(s) for the
shares being registered)

 

- 4 -



--------------------------------------------------------------------------------

Exhibit E

 

Plan of Distribution

 

The Selling Stockholders and any of their pledges, assignees, donees selling
shares received from such Selling Stockholders as a gift, and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The Selling Stockholders may use any one or more of the
following methods when selling shares:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, if available, rather than under this
prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.



--------------------------------------------------------------------------------

The Company is required to pay all fees and expenses incident to the
registration of the shares, including certain fees and disbursements of counsel
to the Selling Stockholders. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

 

To the extent required, the Company will amend or supplement this prospectus to
disclose material arrangements regarding the plan of distribution.

 

To comply with the securities laws of certain jurisdictions, registered or
licensed brokers or dealers may need to offer or sell the shares offered by this
prospectus. The applicable rules and regulations under the Securities Exchange
Act of 1934, as amended, may limit any person engaged in a distribution of the
shares of common stock covered by this prospectus in its ability to engage in
market activities with respect to such shares. A selling stockholder, for
example, will be subject to applicable provisions of the Exchange Act and the
rules and regulations under it, which provisions may limit the timing of
purchases and sales of any shares of common stock by that Selling Stockholder.

 

- 2 -